Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 3 and 4, “the other set of lanes” lacks proper antecedent basis since it was not mentioned previously.  
	Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willey et al. (U.S. Publication No. 2014/0115420 A1), hereafter referred to as Willey’420.
	Referring to claim 1, Willey’420, as claimed, an apparatus (see Fig. 11) comprising: an integrated circuit package (processor 1170, see Fig. 11); and a physical layer interface (physical layer 220, see Fig. 2; also note: physical layer 505ab, see Figs. 5 and 11) to couple the integrated circuit package to an interface of another integrated circuit package over a link (processor 1170 connects to processor 1180 via link 1150, see Fig. 11), wherein the physical layer interface comprises: a clock interface to support a clock signal (clock signal, see para. [0050]); a control interface to support a set of control signals (control, see para. [0043]), wherein the set of control signals comprise control signals to cause transitions in link states according to a state machine (physical layer transition between link width states in connection with power management tasks governed by power control units, see para. [0058]); a plurality of data lanes to transmit data (multiple lanes, see paras. [0035] and [0036] and Fig. 3); and a valid signal channel to support transmission of a valid signal, wherein transmission of data on the data lanes valid and aligned, see paras. [0082], [0083]; also note: valid data, see para. [0047]).
As to claim 2, Willey’420 also discloses the data comprises a packet (packets, see paras. [0027], [0034], and [0040]).
As to claim 3, Willey’420 also discloses physical layer circuitry (physical layer 220, see Fig. 2; also note: physical layer 505ab, see Figs. 5 and 11) to generate the valid signal (valid and aligned, see paras. [0082], [0083]; also note: valid data, see para. [0047]).
As to claim 4, Willey’420 also discloses the physical layer circuitry is further to manage training of the link (physical layer transition between link width states; link can be initialized to transfer data over 20 lanes and the link can transition to a partial width transmitting state, see paras. [0043], [0058] and Fig. 5).
As to claim 5, Willey’420 also discloses training of the link comprises communicating training sequences over the physical layer interface (initialization and operation includes combination of timed states and handshake events, see paras. [0043] and [0058]).
As to claim 6, Willey’420 also discloses the physical layer circuitry is further to manage a state machine, the state machine defines a plurality of link states for the physical layer interface (physical layer transition between link width states in connection with power management tasks governed by power control units, see para. [0058]; also note: physical layer, see para. [0043]).
As to claim 7, Willey’420 also discloses the plurality of link states comprise an active link state, a low-power link state, and a down link state (active links, see paras. [0058] and [0060]; link power management states, see paras. [0043], [0110], [0017]).
As to claim 8, Willey’420 also discloses the physical layer interface comprises a physical layer abstraction (abstracts physical aspects including media, width, and speed, see para. [0043] and [0044]).
As to claim 9, Willey’420 also discloses transmission of the data is aligned with transmission of the valid signal by timing a beginning of the data with a beginning of the valid and aligned, see paras. [0082], [0083]; also note: valid data, see para. [0047]).
As to claim 10, Willey’420 also discloses the physical layer interface further comprises: another set of lanes to receive data (multiple lanes to receive data, see para. [0036] and Figs. 3 and 4); and another valid signal channel corresponding to the other set of lanes to indicate whether data received on the other set of lanes comprises valid data (valid and aligned, see paras. [0082], [0083]; also note: valid data, see para. [0047]).
Note claims 11, 16 and 17 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
As to claim 12, Willey’420 also discloses the physical layer interface further comprises a clock interface to support a clock signal (clock signal, see para. [0050]).
As to claim 13, Willey’420 also discloses physical layer circuitry to identify receipt of the valid signal on the valid signal channel, and process the data received on the plurality of data lanes based on receipt of the valid signal (receiving the data and processing, see paras. [0027], [0032], [0033], [0035], and [0092]).
As to claim 14, Willey’420 also discloses the valid signal is aligned with an edge of the clock signal (valid and aligned, see paras. [0082], [0083]; also note: valid data, see para. [0047] and paras. [0050] and [0033] regarding clock).
As to claim 15, Willey’420 also discloses the data is according to a protocol, and the protocol comprises one of a plurality of different interconnect protocols supported using the physical layer interface (PCIe, HPI, etc., see paras. [0026], [0034], [0040], [0046]).
As to claim 18, Willey’420 also discloses the computing device comprises a processor (processing devices such as processor 105, see Fig. 1; HPI based processor, see Fig. 4; processors 1170 1180, see Fig. 11; controller hub 115, graphics accelerator 130, see Fig. 1).
processor 105, see Fig. 1; HPI based processor, see Fig. 4; processors 1170 1180, see Fig. 11).
As to claim 20, Willey’420 also discloses the computing device comprises a memory controller (controller hub 115, see Fig. 1 and para. [0022]; also note: memory controllers 1172 1182, see Fig. 11).  
As to claim 21, Willey’420 also discloses the computing device comprises a graphics processor (graphics accelerator 130, see Fig. 1; high-perf graphics 1138, see Fig. 11).
As to claim 22, Willey’420 also discloses the computing device comprises a network controller (network interface controller, see para. [0024]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kelly et al. (U.S. Publication No. 2008/0113471 A1) discloses a method of making multi-chip package with high-speed serial communications between semiconductor dice.
Karp et al. (U.S. Patent No. 9,607,948 B2) discloses a method and circuits for communication in multi-die packages.
Murphy et al. (U.S. Publication No. 2008/0105883 A1) discloses a method and system for electrically coupling a chip to chip package.
Gillespie et al. (U.S. Patent No. 6,215,816 B1) discloses physical layer interface device with MII interface.
Wenzel et al. (U.S. Patent No. 6,150,724) discloses multi-chip semiconductor device and method for making the device by using multiple flip chip interfaces.

Kasama et al. (U.S. Publication No. 2007/0198619 A1) discloses a reconfigurable circuit which realizes an advanced counter.
Fong et al. (U.S. Publication No. 2005/0237994 A1) discloses dual protocol layer automatic retransmission request scheme for wireless air interface.
Dabral et al. (U.S. Publication No. 2016/0034025 A1) discloses physical layer for peripheral interconnect with reduced power and area.
Islam et al. (U.S. Patent No. 7,958,283 B2) discloses observing an internal link via a second link.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185